


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




AMENDMENT NO. 14 TO MASTER SERVICES AGREEMENT


THIS AMENDMENT No. 14 (the “Amendment”) to Master Services Agreement is entered
into February 19, 2013 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive, Westlake Village, CA 91361
 
WHEREAS, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and


WHEREAS, Row 44 now desires to purchase and HNS desires to sell, certain
services in Russia, which services are substantially similar to the services
provided pursuant to the MSA, as previously amended; and


WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the Russian services herein described; the delivery
dates for space segment services contained in this Amendment will be as
specified in Attachment III to this Amendment.
 
NOW THEREFORE, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:


1.    SCOPE OF SERVICES


During the Amendment No. 15 Term (as defined below), HNS will provide, and Row
44 will accept and pay for the services in accordance with and subject to the
terms and conditions set forth herein and Attachments I, II and III hereto and
incorporated herein (which services are hereafter referred to as the
“Services”):


Attachment I – Statement of Work
Attachment II – NOC Operations, Maintenance and Technical Support Services
Attachment III – Service Pricing and Payment Terms
    
***


2.    TERM OF AGREEMENT


The term of this Agreement (“Amendment No. 15 Term”) and the term of Services
provided hereunder will remain in effect for a period which ends on December 31,
2016, unless terminated earlier as provided herein.

PAGE 1 OF 1

--------------------------------------------------------------------------------






3.    TERMS APPLICABLE TO THE PROVISION OF SATELLITE CAPACITY.


In addition to the terms set forth herein, the additional terms and conditions
set forth in Annex A to this Amendment shall apply in respect of HNS’ provision
of satellite capacity to be provided hereunder to Row 44.


4.    OTHER TERMS


Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect. For the avoidance of doubt, inasmuch as the
provisions of Section 2.A of the MSA dealt with certain rights and obligations
of the parties relating to exclusivity in the North American market, this
Amendment is not intended to extend any such right or obligation outside of
North America.


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 15 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.


Hughes Network Systems, LLC            Row 44, Inc.




By: /s/ Philip K. O’Brien                By: /s/ John Guidon            


Title: V.P. Legal                    Title: CTO                


Date: 2/15/13                        Date:        ___________________

PAGE 2 OF 2

--------------------------------------------------------------------------------






ANNEX A
This Annex sets forth certain additional terms and conditions in respect of the
provision, sale and use of satellite capacity, which shall be binding on Row 44
during the period that such capacity is being provided by HNS to Row 44 for Row
44’s Russian NOC. For purposes of this Annex, Row 44 shall be referred to as the
“Customer.”


I.
DEFINITIONS



“Affiliates” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control (i.e., the
power to direct affairs by reason of ownership of voting stock, by contract or
otherwise) with such Person and any member, director, officer or employee of
such Person.


“Authorization” shall mean, the HNS written document which provides technical
details such as satellite, transmit frequency and contractual power level for
Customer carriers.


“Governmental Communications Authority” shall mean the governmental body or
bodies in Russia that are required to approve the transmissions over Customer’s
system.


“Hughes” or “HNS” shall mean Hughes Network Systems, LLC, or any of its
Affiliates.


“Altegrosky” shall mean the Altegrosky Group of companies, and includes JSC Race
Telecom and JSC Settelecom.


“Laws” shall mean all international, federal, state, local and other laws, rules
and other regulations, including without limitation, those issued by the
Governmental Communications Authorities.


“Non-Preemptible” shall mean transponders or partial capacity that is not
protected in the event of a satellite failure but is not subject to preemption
to restore any other service.


“Person” shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, business association, firm, joint venture, governmental agency or
authority, or otherwise.


“Preemptible” shall mean capacity that is not protected in the event of a
failure but may be used by HNS and/or the Satellite Operator to recover other
carriers or service affected by a satellite failure. HNS shall have the right to
immediately preempt or interrupt Customer’s use of Customer’s Capacity in the
event that any HNS or the Satellite Operator domestic satellite(s) suffers a
failure to meet any applicable performance specifications. This preemption will
be for service recovery only and not for business only reasons.


“Satellite” shall mean the Satellite(s) specified in Attachment III to this
Amendment or the Replacement Satellite thereof from which Customer’s Transponder
Capacity is being provided at any given time.


“Satellite Operator” shall mean Altegrosky or its supplier Gazprom Satellite
Systems.


“Transponder(s)” shall mean a specified component of the Satellite which, for a
particular frequency band, receives, amplifies, translates frequency and
retransmits radio signals. Each Transponder contains one traveling wave tube
amplifier (a “TWTA”). Transponder shall also mean, for purposes of this
definition, any replacement of alternate components thereof.


“Transponder Capacity” shall mean the capacity on the Satellite for Use by
Customer as specified in Attachment III to this Amendment 15. Transponder
Capacity shall also mean the capacity on a Transponder other than the one
specified in Attachment III, to which HNS or the Satellite Operator directs
Customer to move, after notice thereof from HNS or the Satellite Operator, as
the case may be. In the case where the

PAGE 3 OF 3

--------------------------------------------------------------------------------




Customer’s outroute traffic is multiplexed into a shared outroute, the
“Transponder Capacity” for the outroute traffic shall mean the number of Mbps of
the Customer’s traffic in the shared outroute.


“Transponder Capacity Failure” shall mean the failure of Hughes to provide
Customer’s aggregate Transponder Capacity on a Transponder *** Determination
that a Transponder Capacity Failure has occurred shall be made by Hughes or the
Satellite Operator in its reasonable discretion using facilities located at the
Satellite Operator’s telemetry, tracking and control earth station.


“Usage” or “Use” shall refer to Customer’s (or its uplinking or other agents’)
radio transmission to, or utilization of, the Satellite(s) or Customer’s
Transponder Capacity.


“User” shall mean the actual owner of a Transponder, including HNS or the
Satellite Operator, if there remain any unsold or unleased Transponders, or any
permitted lessee, licensee, or assignee of such Transponder, or any entity to
which HNS or the Satellite Operator provides services on a Transponder.




II.
CERTAIN UNDERSTANDINGS



1.    Ownership of Transponders. Customer understands and agrees that the
Satellite Operator is the authorized operator of the Satellite(s). Neither this
Amendment 15 nor Customer’s Use of Transponder Capacity shall, or shall be
deemed to, convey title or any other ownership interest to Customer in or to any
Transponder. Customer acknowledges and agrees (i) that nothing contained herein
shall prevent any sale, mortgage, or encumbrance of the Satellite or any
Transponder thereof by the Satellite Operator, (ii) that Customer’s Transponder
Capacity is provided on a leased basis and is not being sold to Customer,
(iii) that neither any Transponder nor any Satellite, nor any lease thereof nor
any interest of any type therein, shall be subject to any claim, prior,
subsequent or otherwise, of Customer or its creditors as a result of this
Amendment, and (iv) that, as to any Transponder, the rights of Customer under
this Amendment 15 will be subject and subordinate to the rights of any purchaser
purchasing such Transponder and leasing it back to Satellite Operator pursuant
to a sale and leaseback transaction.


2.    Control of Satellite. Customer understands and agrees that the Satellite
Operator shall control and provide for the operation of the Satellite. Customer
agrees that the Satellite Operator shall be responsible for: (i) securing,
providing and maintaining the license(s) for the Satellite; (ii) maintaining the
Satellite; (iii) complying at all times during the term of this Amendment with
all applicable regulations relating to the Satellite.




III. SERVICE DEFINITION


HNS shall provide authorization for Customer to operate on carriers as specified
in Attachment III on the Transponder specified in said Attachment III, or as
such Transponder Capacity may be changed in accordance with the terms herein
provided.


HNS shall provide in writing to Customer a Satellite Capacity Authorization
document which will provide all technical elements of the carriers authorized
for this capacity. Customer shall make best efforts to operate within the
provided authorization.




IV.    CONTINUITY OF SERVICE


1.    Preemption/Interruption of Service. Customer recognizes and agrees that
for “Technical or Safety Reason(s)”, which shall include, but shall not be
limited to, (1) the protection of the overall health or performance of the
Satellite or its Transponders; (2) the prevention of interference or cross‑talk;
(3) the protection of public safety; or (4) compliance with an order from the
governmental authorities, HNS and/or the Satellite Operator may take the
following “Action(s)”: (i) preempt or interfere with Customer’s Use of any
Transponder or other component of the Satellite, (ii) reassign TWTAs to
different Transponders on the Satellite, or (iii) reassign the

PAGE 4 OF 4

--------------------------------------------------------------------------------




frequency assignment of Customer’s Transponder Capacity. Customer acknowledges
and agrees that an Action by HNS and/or the Satellite Operator may result in the
preemption or interruption of the Use of Customer’s Transponder Capacity. To the
extent technically feasible, HNS shall give Customer oral or written notice
prior to taking an Action and shall use reasonable efforts to schedule and
conduct such Action so as to minimize the disruption of Customer’s Use of
Customer’s Transponder Capacity. Customer acknowledges and agrees that if such
preemption or interruption occurs, then Customer shall cooperate with and assist
HNS during such periods and Customer may be entitled to Service Credits pursuant
to Section 3 of this Attachment I or the termination of the provision of Space
Segment Services pursuant to Section VIII below.


2.    Provision of Continuing Service. In the event of a Transponder Capacity
Failure, HNS will make best efforts with the Satellite Operator to restore
Customer’s Transponder Capacity using a spare component of a Transponder on the
Satellite (including a spare traveling wave tube), if available, or if such
spare component is unavailable, then by using an alternate Transponder on the
Satellite, if available. The availability of such spare component or alternate
Transponder on the Satellite, on a permanent or temporary basis, shall be
determined by the Satellite Operator.




V.    CUSTOMER OBLIGATIONS


1.    Non-interference and Use Restrictions. Customer’s transmissions to and
from the Satellite and its use of the Customer’s Transponder Capacity shall
comply with all applicable governmental laws, rules and regulations. Customer
will follow established practices and procedures for frequency coordination and
will not use the Customer’s Transponder Capacity, or any portion thereof, in a
manner which would or could be expected to, under standard engineering practice,
harm the Customer’s Transponder Capacity or interfere with the use of or harm
any portion of the Transponder from which the Customer’s Transponder Capacity is
provided that is not assigned to Customer, any other Transponder, the Satellite,
or any other in-orbit satellite or transponder on such satellite. Customer shall
also comply with the operational requirements as may be issued by HNS from time
to time, in its reasonable discretion.


2. Permitted Use. The Customer’s Transponder Capacity may be used by Customer
solely for transmission of its own or its customers’ digital telecommunications
services


3    Compliance With Laws. From the Effective Date and through and during the
Amendment No. 15 Term, Customer (which includes any and all uplinking or other
agents of Customer) shall comply with the terms in this Annex and shall be
responsible for complying with, and shall comply with all Laws (including the
Obscenity Laws defined below) applicable to it regarding the operation and Use
of the Satellite and the Transponders, or Customer’s lease or Use of Customer’s
Transponder Capacity (including, but not limited to, the transmission of any
programming or material).


4.     Transmission Parameters. Customer transmissions to the Satellite must be
within the technical parameters specified by HNS or the Satellite Operator for
the transmission type Used and the Transponder Used. If Customer leases Partial
Transponder Capacity, Customer shall supply HNS with all information reasonably
requested, including but not limited to transmission parameters. Customer shall
comply with the Satellite Access Procedures provided by HNS from time to time.
Customer’s Use of Customer’s Transponder Capacity shall not interfere with the
Use of that or any other Transponder by others and shall not cause physical harm
to that or any other Transponder or to the Satellite. In order to minimize
interference among various users of the Transponder Capacity, Customer shall
notify HNS in a timely manner of Customer’s proposed transmission parameters,
including power, frequency, modulation, and such other information as HNS may
reasonably request. Customer shall not initiate transmission or change its
transmission parameters until written approval of such initiation or change is
received from HNS. It is specifically contemplated by HNS and Customer that if
Customer requires Partial Transponder Capacity, HNS may initially specify, and
later change (upon ten days advance notice to Customer), the operating center
frequency of Customer’s carriers in order to place intermodulation products at
frequencies which allow for maximum use of the Transponder.


5.    Customer’s Transmitting Terminals. As between HNS and Customer, Customer
shall be responsible for the provision, installation, operation, maintenance of,
and for securing all necessary licenses and/or authorizations

PAGE 5 OF 5

--------------------------------------------------------------------------------




for all facilities and equipment not owned or operated by HNS
(“Customer-Provided Facilities”), for transmitting signals to, or receiving
signals from, the Satellite in accordance with the requirements set forth in
this Annex. Customer shall configure, equip, and operate applicable terminal
facilities and all other equipment used in connection with Customer’s Use of
Transponder Capacity to conform to the characteristics and technical parameters
of the Satellite as provided by HNS from time to time. Customer shall operate
all Customer Provided Facilities with qualified and authorized personnel and in
a manner that allows for the immediate cessation of transmission. Upon written
or oral notice from the satellite provider that operational or technical reasons
necessitate a cessation (as determined by the Satellite Operator in its sole
discretion), or that Customer’s Use is in violation of any law, Customer shall
immediately cease transmission. HNS shall have the right, but not the
obligation, to inspect any Customer-Provided Facilities together with associated
facilities and equipment used by Customer, or by a third party under the
authority of Customer, to transmit to any of the Customer's Transponder
Capacity. HNS will use all reasonable efforts to schedule inspections to
minimize the disruption of the operation of the facilities, and Customer shall
make the facilities available for inspection at all reasonable times. Customer
shall, upon HNS’ request, provide measured proof that any transmissions from
Customer-Provided Facilities meet or exceed applicable requirements established
by Governmental Communications Authorities.


6.    Cooperation. Customer shall cooperate with HNS in order to facilitate HNS’
provision of Customer’s Transponder Capacity on a continuous basis. For example
(and by way of illustration and not limitation), Customer shall cooperate with
HNS in trouble determination and fault isolation activities. Customer shall
furnish HNS with such relevant information as HNS may reasonably require in
order to provide and protect the Transponder(s) used in providing Customer’s
Transponder Capacity. Customer shall promptly notify HNS when it believes that a
Transponder Capacity Failure has occurred.


7.    Additional Usage Representations and Obligations. Customer has not been
convicted for the criminal violation of, and has not been found by any
governmental authority with appropriate jurisdiction (collectively, the
“Governmental Authority”) to have violated any Laws concerning illegal or
obscene program material or the transmission thereof (the “Obscenity Laws”), and
Customer is not aware of any pending investigation (including, without
limitation, a grand jury investigation) involving Customer’s programming or any
pending proceeding against Customer for the violation of any Obscenity Laws.
Customer will notify HNS as soon as it receives notification of, or becomes
aware of, any pending investigation by any Governmental Authority, or any
pending criminal proceeding against Customer, which investigation or proceeding
concerns transmissions by Customer potentially in violation of any Law relating
to the Use of Customer’s Transponder Capacity, including without limitation,
Obscenity Laws. Customer will not Use, or allow the Use of, Customer’s
Transponder Capacity for direct distribution of programming to television
viewers unless the programming is scrambled such that television viewers can
receive the programming only through the use of a decoder authorized by Customer
or Customer’s authorized agent.




VI. OUTAGES


1. Failure of Capacity. If, after the commencement date of services hereunder,
the Customer’s Transponder Capacity fails to meet the applicable specifications
described in Attachment A for (a) a cumulative period of *** during any
consecutive ***, or (b) any period of time following a catastrophic event under
circumstances that make it clearly ascertainable that a failure described in
clause (a) will occur, the Customer’s Transponder Capacity shall be deemed to
have suffered a “Confirmed Failure,” unless such failure is the result of a
Force Majeure event, in which event the consequences of such failure shall be
governed under said Section. Any such failure(s) must be confirmed by HNS. If
confirmed, the failure shall be measured as commencing from the later to occur
of (i) Customer’s cessation of use of the affected Customer’s Transponder
Capacity and (ii) notice from Customer to HNS of such failure. Any such failure
shall be deemed to have ended upon the earlier to occur of (x) Customer’s
resumption of use of the Customer’s Transponder Capacity and (y) notice by HNS
to Customer that the affected Customer Transponder Capacity meets the applicable
specifications.


In the event of a Confirmed Failure of Customer’s Transponder Capacity, HNS or
the Satellite Operator shall, as soon as possible and to the extent technically
feasible, employ certain redundant equipment units on the Satellite (“Spare
Equipment”) on a first-needed, first-served basis as among Customer and other
Transponder

PAGE 6 OF 6

--------------------------------------------------------------------------------




owners, customers, and users, including without limitation, those who may take
service via capacity provided by the Satellite Operator, but who may have no
direct right to access the capacity themselves, such as compressed digital
channel customers (“Protected Parties”), as a substitute for an equipment unit
which has failed; provided, that Customer acknowledges that the Satellite
Operator may elect to use “Substitute Capacity” (as provided in below), if
available, in lieu of using Spare Equipment.


Customer acknowledges and agrees that the Spare Equipment redundancy plan of the
Satellite may require the Satellite Operator to reassign certain SSPAs or TWTAs,
as applicable, among Transponders to make use of Spare Equipment. In
circumstances in which a spare SSPA or TWTA is required to be employed for any
Protected Party and to do so requires a change in the SSPA or TWTA assigned to
Customer, Customer shall, on notice from HNS or the Satellite Operator,
immediately cease transmitting to the Satellite to allow the SSPA or TWTA that
is assigned to its Transponder to be reassigned and a different unit (that meets
the Performance Specifications) to be put in its place.


If: (a) the Customer's Transponder Capacity suffers a Confirmed Failure, and
(b) the Spare Equipment associated with such Customer's Transponder Capacity is
not available or the use of such Spare Equipment would not correct the failure,
and (c) equivalent capacity on another Transponder meeting the Performance
Specifications (the "Substitute Capacity"), is available and its use by Customer
in accordance with the Satellite Operator’s Operational Requirements is not
predicted to interfere with the use or rights of others using the Satellite, in
each case as determined by the Satellite Operator, acting in good faith, then
the Satellite Operator, as soon as possible and to the extent technically
feasible, employ such Substitute Capacity for the Customer's Transponder
Capacity to satisfy HNS’ obligations under this Amendment. In the event such
Substitute Capacity for the failed Customer's Transponder Capacity is deployed,
such Substitute Capacity shall be deemed to be Customer's Transponder Capacity
for all purposes under the Amendment 3.


In the event that two or more Transponders on the Satellite simultaneously fail
to meet their respective service or performance specifications and Spare
Equipment or Substitute Capacity is available for some, but not all of the
affected capacity, then the allocation of such Spare Equipment or Substitute
Capacity shall be determined by the Satellite Operator. As used in this Section,
the term "simultaneously" shall be deemed to mean occurring within a 24-hour
period.


2.Service Credits. In the event of a “Confirmed Outage” of Customer’s
Transponder Capacity which Outage results in the Service Performance Standard
specified in Section 3 of Attachment I not being met, Customer shall be entitled
to Service Credits in accordance with the provisions of said Section 3.


3.    Replacement of Satellite and/or Communications Payload. During the
Amendment No. 15 Term, HNS or the Satellite Operator may replace the Satellite
or one of its communications payloads (e.g. Ku or C-band) with another satellite
(a “Replacement Satellite”) at the same orbital location or at such other
orbital location to which such Replacement Satellite may be authorized by the
Governmental Communications Authorities to be located. In such circumstances,
provided there is available substantially comparable substitute capacity on the
Replacement Satellite, HNS shall provide such capacity to Customer (the
“Replacement Capacity”) and Amendment 15 shall continue with such Replacement
Capacity in lieu of the capacity originally provided for the remainder of its
scheduled Capacity Term. The Replacement Capacity shall be deemed substantially
comparable if the performance specifications for the Replacement Capacity (the
“Replacement Performance Specifications”) have materially the same or better
coverage and performance than the original specifications. HNS shall use all
reasonable efforts to minimize any disruption of operations while the Customer’s
Transponder Capacity is being transferred from one satellite to the other and
Customer may be entitled to Service Credits during any period that the
Customer’s Transponder Capacity may be unavailable from both satellites. In the
event of a replacement of Customer’s Transponder Capacity under this Section,
all references in this Annex to the Satellite, Customer’s Transponder Capacity
shall thereafter be deemed to refer to the Replacement Satellite. In the event
that the Replacement satellite cannot be served via an existing RFT at the
Altegrosky Teleport , Hughes will provide pricing for an additional RFT if
feasible or alternative teleport approach if available.




VII. INDEMNIFICATION



PAGE 7 OF 7

--------------------------------------------------------------------------------




1.    Indemnification.


a)
Customer shall indemnify and save HNS and the Satellite Operator harmless from
all claims, liabilities losses, costs or damages, including attorneys fees and
costs, arising out of (i) Customer’s Use of Customer’s Transponder Capacity
pursuant to this Attachment, including, without limitation, Customer’s violation
or alleged violation of any of the Laws, including without limitation, the
Obscenity Laws described in Section V or any actual or alleged libel, slander,
obscenity, indecency, infringement of copyright, breach in the privacy or
security of transmissions; (ii) Customer’s breach of its obligations under this
Amendment; (iii) any disputes between or among Customer and its transmission
recipients or its programs or other transmission content suppliers; or (iv) any
claims made under any warranty, representation or statement by Customer to any
third party concerning Customer’s Transponder Capacity.



b)
Customer shall pay all expenses (including attorneys’ fees) incurred by HNS in
connection with all legal or other formal or informal proceedings concerning
claims of third parties arising out of or related to the items specified in
Section 1(a) above, and Customer shall satisfy all judgments, costs, or other
awards which may be incurred by or rendered against HNS.



c)
HNS shall have the sole right of defense in any legal or other formal or
informal proceedings concerning claims of third parties, provided, however, that
HNS shall conduct such defense with legal counsel reasonably satisfactory to
Customer. Customer shall pay any settlement of any such claim or legal or other
formal or informal proceeding, but Customer shall not agree to any settlement of
any third party claim without first giving thirty (30) days prior written notice
of the terms and conditions of such settlement to HNS and obtaining HNS’ written
consent to such settlement.



2.    Right to Deny Access.


a)
If Customer violates any provision of this Attachment, and, following notice
from HNS, continues to violate any such provision, then in addition to its other
rights hereunder, HNS shall have the immediate right to prevent Customer from
accessing Customer’s Transponder Capacity to the extent, but only to the extent
necessary and for the time necessary to prevent such breach from continuing.



b)
If, in connection with Using Customer’s Transponder Capacity,



i)
Customer is convicted under any Obscenity Law or has been found by any
Governmental Authority to have violated any such law;



ii)
based on any Use of Customer’s Transponder Capacity by Customer, HNS is indicted
or otherwise charged as a criminal defendant, or is convicted under any
Obscenity law, or becomes the subject of a criminal proceeding or a governmental
action seeking a fine, license revocation or other sanctions, or any
Governmental Authority seeks a cease and desist or other similar order or
filing;



iii)
A Governmental Communications Authority has issued an order initiating a
proceeding to revoke HNS or the Satellite Operator’s authorization to operate
the Satellite;



iv)
HNS obtains a court order pursuant to this Section, or a court or Governmental
Authority of competent jurisdiction orders HNS to deny access to user or orders
user to cease transmission; or



v)
HNS receives notice (the “Illegal Programming Notice”), written or oral, from a
Governmental Authority that such authority considers Customer and/or any other
user’s programming to be in violation of Obscenity Laws (the “Illegal
Programming”), and that if HNS does not cease transmitting such Illegal
Programming, then HNS and/or its parent or affiliates and/or any of their
executives will be indicted or otherwise charged as a criminal defendant, will
become the subject of a criminal proceeding or a governmental action seeking a
fine, license revocation or other


PAGE 8 OF 8

--------------------------------------------------------------------------------




sanctions, or that such Governmental Authority will seek a cease and desist or
other similar order or filing (with HNS being obligated, to the extent permitted
by law, to provide Customer with a copy of such Illegal Programming Notice, if
written, or with other verification, including the details thereof, if oral);


then, upon written notice from HNS to Customer (the “Denial of Access Notice”),
which may be oral directed to Customer, Customer shall cease using Customer’s
Transponder Capacity, immediately, in the case of a denial of access pursuant to
subparagraphs (i), (ii), (iii) or (iv) above, or within 24 hours following
receipt of such notice, in the case of a denial of access pursuant to
subparagraph (v), above; and if user does not voluntarily cease using such
capacity at the appropriate time, then HNS shall have the right to take such
steps as they may deem necessary to prevent user from accessing Customer’s
Transponder Capacity. Provided, however, that if user has more than one
programming service, then the denial of access by HNS shall apply only to the
Transponder used to provide the illegal Programming Service; and provided
further, however, that if, upon receipt of the Denial of access Notice from HNS,
user does not immediately cease transmission of such Illegal Programming
Service, then HNS shall have the right to take such steps as they deem necessary
to prevent user from accessing the Transponder used to transmit such Illegal
Programming Service (and if, thereafter, Customer transmits such Illegal
Programming Service using any of Customer’s Transponder Capacity, then HNS shall
have the immediate right, without further notification, to take such steps as
HNS deems necessary to prevent Customer from accessing any of Customer’s
Transponder Capacity). As used herein, “user” shall mean Customer and any person
to whom Customer transfers all or part of its right to Use Customer’s
Transponder Capacity, including without limitation, a sublessee, licensee or
assignee.




VIII. TERMINATION OF SPACE SEGMENT SERVICES


The provision of Amendment 15 relative to Space Segment Services shall terminate
automatically as specified in said Amendment, unless terminated earlier pursuant
to one of the following paragraphs:


1. Events of Customer Default. In the event that an Event of Customer Default,
as defined in the MSA, occurs, then HNS may, by giving written notice thereof to
Customer, terminate the provisions of Amendment 15 relative to Space Segment
Services as of a date specified in such notice of termination. In the event that
HNS terminates Amendment 15 for any such reason, in addition to all of HNS’
other remedies at law or in equity, HNS may declare immediately due and payable
a “Termination Fee” equal to the amount to be paid by HNS as a termination
charge to HNS’ subcontractor, which amount will not exceed the monthly fees
remaining unpaid over the balance of the term of this Amendment. HNS agrees to
provide Customer with reasonably satisfactory documentary evidence of the amount
of any such termination charge payable by HNS.


Customer acknowledges that HNS’ rights set forth in this section: (i) are
reasonable under all of the circumstances existing as of this date; (ii)
constitute liquidated damages for the loss of a bargain; and (iii) do not
constitute a penalty.
    
2. Termination for Transponder Capacity Failure. If a Transponder Capacity
Failure continues uninterrupted for more than ten (10) consecutive days, or such
other period as is mutually agreed upon in writing by HNS and Customer, then the
provisions of this Amendment relative to Space Segment may be immediately
terminated by either party by written notice to the other delivered on or before
the thirtieth day after the calendar day on which the Transponder Capacity
Failure began. If so terminated, HNS shall refund to Customer a prorated amount
of any prepaid charges for the terminated transponder capacity and HNS shall
have no other or further liability to Customer.


3. Termination for Removal of Satellite. If, during the Term, the Satellite
Operator or HNS, in their reasonable discretion, (1) determines that it is
necessary to remove the Satellite from operation and (2) does not elect to
provide equivalent replacement capacity to Customer at the same orbital slot as
was previously occupied by the Satellite, then it is understood and agreed that
upon removing the Satellite from its assigned orbital location, HNS shall have
no further obligations to Customer relative to the provision Space Segment under
in respect of that Satellite under this Amendment; provided, however, that until
the Satellite is removed, HNS shall continue

PAGE 9 OF 9

--------------------------------------------------------------------------------




to make available Customer’s Transponder Capacity as provided for herein. HNS
will, to the extent possible, provide Customer with ninety (90) days notice
prior to the disposition of the Satellite. Upon any termination of this
Amendment pursuant to this Section, HNS shall refund to Customer a prorated
amount of any prepaid charges for the terminated Transponder Capacity. Except as
set forth in the preceding sentence, HNS shall have no liability to Customer
upon such termination.

PAGE 10 OF 10

--------------------------------------------------------------------------------








IX. PROBLEMS WITH CUSTOMER’S APPLICATION


In the event that Customer’s application of providing Internet Access service to
commercial aircraft is not performing satisfactorily, even though the satellite
capacity herein provided has not experienced a Transponder Capacity Failure, as
defined above, e.g., the Customer’s terminal cannot maintain commissioned power
levels within *** or the Customer’s terminal cannot maintain operation
successfully at *** the parties will take the following steps:


a)
The parties will meet to discuss the problem and determine if there are any
technical or operational steps that may be taken to promptly resolve the
problem;

b)
In the event that the foregoing alternative is not available, the parties will
attempt to determine if an alternate satellite is available which will provide
the performance characteristics required by Customer.

c)
Further, in the event that neither of the foregoing alternatives are available,
the parties will exercise good faith efforts to reach a business solution which
minimizes, to the extent reasonably practicable, each parties costs and
financial exposure.




PAGE 11 OF 11

--------------------------------------------------------------------------------








ATTACHMENT I
STATEMENT OF WORK




1.0 SCOPE OF WORK


In accordance with the terms hereof, HNS will provide services in Russia
required to provide full duplex point-to-multipoint satellite communication
system using a dedicated HX Network (“Network”) consisting of certain network
operations center (“NOC”) equipment, and Customer supplied and Customer operated
integrated aeronautical terminal units. The Equipment associated with the
Network is being provided in accordance with a purchase order to be issued by
Customer (or Customer’s agent) for the Russian NOC Equipment.


The program effort associated with the maintenance and operation of the Network
will be carried out as follows:


HNS will provide services including;


1)
HNS North America will be the prime contractor for and Row 44 point of contact
for all program management services, including network engineering and
implementation of Equipment and Services.



2)
Provision and operation of Row 44 dedicated inroute Ku-band space segment (the
“Space Segment”) per Customer’s instructions subject to space segment
availability. Provision and operation of Row44 outroute capacity per Customer’s
instructions.



3)
Operation of Customer’s HX NOC hosted at Altegrosky’s facility in Bear Lakes,
Russia on a 24-hour per day, 365-days per year basis including network
monitoring, control, configuration, maintenance, trouble isolation, trouble
diagnosis, and trouble reporting. Hub operation, maintenance, and technical
support services are described in Attachment II.



4)
Read-only access to monthly Service reports to provide information regarding the
Services including service NOC outages during the prior calendar month, and
planned activities for the upcoming calendar month.



5)
Provision and maintenance of certain terrestrial backhaul facilities between the
Altegrosky facility and Customer’s data center.



2.0 DELIVERABLE SERVICES


This section sets forth the services to be provided under this Agreement.




2.1 NOC OPERATIONS AND MAINTENANCE


HNS will provide the NOC Operations and Maintenance Services as described in
Attachments II and III.




2.2 SPACE SEGMENT


Dedicated transponder capacity to support the Customer's dedicated outroute and
inroutes will be procured by HNS per Attachment III.




2.3    REPORTS AND OTHER INFORMATION; REMOTE ACCESS

PAGE 12 OF 12

--------------------------------------------------------------------------------






HNS will provide Customer with read-only access to the following reports via a
web-based application:


1.
Chronological list of trouble reports summarizing NOC related or customer
reported problem(s) and resolution(s) of problems with timed duration of outage.
This report will also provide information on HNS’ performance in resolving the
problem in accordance with the applicable severity level.



2.
Network service availability is reported on the Network Outage reports for
network outage conditions and/or Operations Trouble Tickets.



3.
Other reports as may be made available in accordance with Attachment II.



Customer may request other reports and information, which, upon mutual
agreement, HNS will provide for an additional fee.


2.4    HNS PROGRAM TASKS


HNS has the overall responsibility for implementation of Customer’s dedicated
Russian Network as described in this Amendment. This section details some of the
specific tasks that will be the responsibility of HNS during the accomplishment
of this work. Section 4.0 notes Customer's responsibilities related to the
network implementation.




2.4.1 Program Management Team


In order to ensure that work under the Agreement proceeds at the planned rate,
HNS’ program management team will consist of experienced professionals in the
various areas of expertise required. This team will be headed by a Program
Manager to coordinate all HNS resources required for the successful conduct of
the work, and to ensure that required coordination takes place between HNS and
Customer personnel.


Tasks to be performed by the program management team include:


Schedules
Status reporting
Staffing
Subcontractor interface
Space segment technical support
System configuration
Documentation preparation


2.4.2 Progress Reports and Status Reviews


A program status review meeting will be held weekly during the network
implementation, and monthly thereafter, unless otherwise agreed by the parties,
to review the most recent progress reports and discuss any particular program
problem areas. The scheduling of meetings will be by mutual agreement. HNS will
promptly prepare an action item list and Trouble Ticket status to track project
status.


I
3.0    SERVICE PERFORMANCE


The following provisions shall apply to the Russian HX NOC equipment operated by
HNS.


3.1    Service Performance Standard


HNS will use commercially reasonable efforts to make the Services available
(“Service Availability”) *** of the Scheduled Service Time (as defined in
Paragraph 3.3 below) for each calendar month of the Term, such that the

PAGE 13 OF 13

--------------------------------------------------------------------------------




aggregate number of minutes of Service interruption for the HX NOC for a given
calendar month of the Term shall not exceed *** 


3.2    Service Performance Conditions


HNS will use commercially reasonable efforts to provide the Services in
accordance with the Service performance standard set forth in Paragraph 3.1
above. In the event that HNS fails to meet such Service performance standard in
any calendar month, as Customer's sole and exclusive remedy, HNS will pay
Customer liquidated damages calculated in accordance with Paragraph 3.4 below. A
failure to meet the Service performance standard does not constitute a Service
interruption for purposes of calculating liquidated damages under this section
when due to any of the following causes:


A.
The failure or nonperformance of any Customer-provided facilities or equipment,
or third-party facilities or equipment acquired by HNS on behalf of Customer,
including any out-of-tolerance earth station conditions not caused by HNS or the
result of HNS’ failure to perform its obligations under this Agreement.



B.
The fault, negligent act, or negligent failure to act of Customer, its
employees, agents, or invitees.



C.
Preventive maintenance and/or other scheduled Service outages (when done
pursuant to a preventive maintenance schedule provided by HNS, and reasonably
agreed by Customer) as may be necessary to maintain the Services in satisfactory
operating condition, to provide additional system capacity, to protect the
overall performance of the Services, to protect the overall performance of the
Services, or any other such or for any other reasonable cause. For the avoidance
of doubt, preventive maintenance schedules in respect of Customer’s own NOC
equipment shall be mutually agreed to occur outside of each of Customer’s
typical network usage hours.



D.
An event of Force Majeure suspending HNS' performance obligations in accordance
the applicable terms of this Agreement.



E.
The unavailability of Services to Customer, pursuant to orders of applicable
Governmental Communications authorities, during emergency conditions such as
major natural or man-made disasters and emergencies involving national defense
and security.



3.3    Service Interruption


The Services shall be available on a 24-hour per day, 365-days per year basis
(the “Scheduled Service Time”). The duration of a Service interruption is
measured by the number of hours during the Scheduled Service Time that elapse
from the time that a trouble ticket is opened to the time that HNS notifies
Customer that the Services have been restored. Customer’s availability for a
given calendar month shall be a percentage equal to 100% minus a fraction, the
numerator of which shall be equal to the aggregate number of minutes of
interruption for Customer's HX NOC Equipment, and the denominator of which shall
be equal to the total number of minutes of scheduled Service time for such
month.


3.4    Service Interruption Liquidated Damages


Any applicable liquidated damages due Customer for a Service interruption will
be calculated by HNS on a monthly basis, as specified below, and paid by HNS
within *** after the event giving rise to a claim for liquidated damages. If the
aggregate number of *** for a given calendar month exceeds *** as defined in
Paragraph 3.3 above, then HNS shall pay Customer liquidated damages as follows:
***


4.0    CUSTOMER RESPONSIBILITIES


4.1 PROGRAM MANAGER



PAGE 14 OF 14

--------------------------------------------------------------------------------




Customer will designate a primary point of contact for overall coordination of
Customer related activities.


4.2 LICENSES


Customer will be responsible for obtaining all necessary licenses for operating
the network, including licenses for governmental bodies having responsibilities
for communications and air travel . Customer shall remain responsible for
actually filing the applications and holding and maintaining the licenses.




4.3 CUSTOMER SUPPLIED EQUIPMENT


All Customer-owned Equipment (with the exception of the HX NOC) located at the
NOC shall be operated by the Customer including monitoring, control, trouble
isolation and resolution. HNS’ services pertaining to this Customer-owned
equipment shall be limited to installation or replacement of Customer supplied
equipment upon request by the Customer.


Customer supplied equipment necessary for HNS to perform system integration and
testing shall be in good working order at the time of the system integration.




4.4 CUSTOMER REMOTE EQUIPMENT INSTALLATION, MAINTENANCE AND TROUBLESHOOTING
RESPONSIBILITIES


Except for HNS remotely servicing the remote equipment, such as, resetting such
equipment, uploading software to such equipment as requested by Customer, or
making mutually agreed configuration changes to the remote equipment Customer is
responsible for all remote equipment installation, maintenance and
troubleshooting and field service issues.



PAGE 15 OF 15

--------------------------------------------------------------------------------






ATTACHMENT II


NOC OPERATIONS, MAINTENANCE AND TECHNICAL SUPPORT SERVICES
1.    General


This Attachment II defines the work to be performed by HNS (HNS) to provide
Russian HX NOC operations, maintenance, and technical support services.


Russian HX NOC operations and maintenance services consists of operating and
maintaining the Customer’s dedicated HX NOC facilities installed at the Bear
Lakes, Russia NOC.


2.
Support Services



Hub and network operations centers are staffed 24 hours per day, 365 days per
year. In the event of any failure of any Customer-owned HX NOC Equipment, HNS
will replace the failed item with a redundant or spare component from the
Customer’s spare inventory, and will repair the failed item on average within:
thirty (30)days for HNS manufactured equipment and within forty five (45) days
for equipment manufactured by a third party. HNS will then return the repaired
item to the Customer’s spare inventory in accordance with procedures to be
developed by the parties.


Technical systems and software support will be provided for operational problems
by HNS. Technical support services are those services, related to the isolation
and resolution of problems occurring within the Hughes supplied equipment and
software. Customer is responsible for isolation and troubleshooting of
aeronautical terminal problems, except that HNS will provide status monitoring
of the remote terminals. The operational status of each remote terminal (active
or inactive) will be accessible to Customer via the network management system.


The various technical support services that will be provided to Customer as part
of this Agreement are described below.
•
NOC and system level support 24 hours per day, seven days per week. In the event
of a NOC operational issue, HNS will open a Customer Case Record (CCR) and
notify the customer of the event. Periodic updates will be made to the trouble
ticket which track major problem isolation steps and results.

•
Customer shall be provided with a URL and a Username/Password that will enable
them to read their CCRs via the Internet. This access will also show the last 60
days of activities (tickets opened/closed) and provides a means of commenting
back to the assigned support engineer or HNS management.

•
HNS will provide Customer Service Bulletins (CSBs) periodically to notify
Customer of problems that have been reported with the system, the current
correction status of these problems and/or operational procedures to provide a
work around to the problems. CSBs also provide additional information, not
available in the current system documentation.

•
Upgrades to the current version of software within the Customer’s Hub equipment
will be made as necessary to incorporate bug fixes and enhancements to existing
features and functionalities. Update schedules will be mutually agreed with the
Customer.

•
Customer access to the HX network Vision system for terminal related monitoring,
maintenance and diagnostic functions such as: terminal commissioning support,
display of terminal status, display of terminal link statistics, and terminal
reset commands. Remote terminal software downloads or configuration changes will
be the responsibility of HNS.

•
HNS will provide Customer access to the HX network management system for the
monitoring of alarm conditions with respect to HNS HX-NOC (not the NOC
components that are on the shared platform) equipment; provided, further, that
Customer shall have the right to receive/view all alarms on shared RF equipment
used in conjunction with the HNS HX-NOC equipment and Customer shall have the
right to install a spectrum analyzer as part of the NOC hub set-up to monitor RF
performance. Any NOC related software downloads or configuration changes will be
the responsibility of HNS.




PAGE 16 OF 16

--------------------------------------------------------------------------------




3.
Problem Severity Levels



When a CCR is opened a severity level is assigned based upon the impact or
potential impact of the problem. The various severity level designations are
described below.


Severity 1:    Network down
Severity 2:    Problem that will cause a severity 1 circumstance if not
corrected
Severity 3:    Recurring operational problem
Severity 4:    Technical questions / future release request / software upgrades
Severity 5:    Single event problem with minor impact
Severity 6:    Currently used for advance warranty issues if applicable
Severity 7:    Problems that will be resolved in a future software release.


The specific severity level definitions, actions, and escalation timeframes for
critical problems (severity level 1 through 3 are described below.


3.1    Severity Level 1 - Network down


A network may be declared down if either:


50% or more of the remote sites are not communicating
50% or more of the remote connections fail.




The goal is to have the network restored within one (1) hour of the event. The
following are the escalations for Severity Level 1:



PAGE 17 OF 17

--------------------------------------------------------------------------------




Level
Time CCR Opened
Responsibility
Action
 
 
 
 
1
0 hr
Network Operator
Open CCR, document problem, notify section supervisor.
2
0 hr
Network Engineer
Work to resolve the problem.
3
0 hr
Section Manager
Support network engineer and obtain additional resources as required. Inform
network engineering management and program manager as appropriate.
4
1 hr
Network Engineering Director, Program Manager
Network engineering director determines if development engineering involvement
is necessary and reviews the situation with the program manager. Program manager
reviews the situation with the Customer.
5
1 hr
Sr. Director of Network Engineering
The senior director examines the situation and provides additional resources if
required, estimates the time to resolution, and escalates to senior management.
6
8 hrs
 Senior Vice President
SVP examines the actions taken, determines if additional resources are required,
reviews the status and next steps with the Customer’s executives.
7 & 8
20 hrs
QA War Room Exec VP
QA war room reviews the overall actions, determines if additional actions are
required, advises the executive vp and the OOTC of the status, and determines
whether process changes are required.



2.2    Severity Level 2 - Condition exists that has a major negative impact on
the customer or if left unchecked could result in a severity level 1 event


Examples of this are:
Loss of redundancy
Continuous connectivity problems
Failure of a previously implemented protocol or application.
Failure of a newly applied patch or fix to an existing problem.




The goal is to address the problem within 4 hours with a work-around, patch,
parts replacement or an alternative plan that has been agreed with by the
Customer. If the original problem is resolved with a temporary fix the original
CCR is to be closed and a second CCR opened at a lower severity level to track
the ongoing problem resolution.
    

PAGE 18 OF 18

--------------------------------------------------------------------------------




Level
Time CCR Opened
Responsibility
Action
1
0 hr
Network Operator
Open CCR, document problem, notify section supervisor.
2
1 hr
Network Engineer
Work with Customer to resolve the problem.
3
4 hr
Section Manager
Support network engineer and obtain additional resources as required. Inform
network engineering management and the program manager as appropriate.
4
6 hr
Network Engineering Director, Program Manager
Network engineering director determines if development Engineering involvement
is necessary and reviews the situation with the program manager. The program
manager reviews the situation with the Customer.
5
12 hr
Sr. Director of Network Engineering
The Sr Director examines the situation, provides additional resources if
required, estimates the time to resolution and escalates to senior management.
6
24 hrs
Senior Vice President
SVP examines the actions taken, determines if additional resources are required,
and advises Customer executives as to status and next steps.
7 & 8
48 hrs
QA War Room, Executive VP
QA war room determines if additional actions are required, advises the executive
vp and the OOTC of the status, and determines whether process changes are
required.





2.3    Severity Level 3 - Reoccurring operational issue with moderate impact


Examples are daily events including the following:
a) Hub component resets
b) Remote resets due to HNS system issue
c) Improper implementation of a new protocol or feature




The goal is to address the condition within 10 Days with either a patch or a
final fix acceptable to Customer. If the solution is temporary, the original CCR
will be closed and a new severity level 7 CCR will be opened to track planning
and implementation of the permanent solution.



PAGE 19 OF 19

--------------------------------------------------------------------------------




Level
Time CCR Opened
Responsibility
Action
1
0 hr
Network Operator
Open CCR, document problem, and notify section supervisor.
2
8 hr
Network Engineer
Work with Customer to resolve the problem.
3
4 d
Section Manager
Obtain additional resources as required, inform network engineering management
and program manager as appropriate.
4
5 d
Network Engineering Director
Network engineering director reviews the situation with development engineering
and the program manager if appropriate. Program manager reviews the situation
with the Customer.
5
6 d
Sr. Director of Operations Support
The senior director examines the situation and determines if additional
resources are required, estimates the time to resolution, and escalates to
senior management.
6
10 d
Senior Vice President
SVP examines the actions taken, determines if additional resources are required,
and advises Customer’s executives of status and next steps.


PAGE 20 OF 20

--------------------------------------------------------------------------------










4.0 SERVICE LIMITATIONS


The Technical Support Services are offered with the limitations outlined in this
section.


Technical Support Services do not include support and service for the following:


1)    Service and repair of software, equipment accessories, attachments, or any
other devices not specifically purchased by Customer (or its designated
subsidiary or agent) under the Master Purchase Agreement.


2)    Servicing Equipment and Software that has been changed, modified, or
altered other than by means of approved upgrades and configuration changes.






4.0    CUSTOMER RESPONSIBILITIES


4.1    FAULT ISOLATION AND PROBLEM DETERMINATION


Customer shall maintain a technical staff with the capability of performing
airborne terminal fault isolation and problem determination. Further, the
Customer's trained staff shall be readily accessible by phone during periods
when the Customer requests Technical Support. The Customer's staff shall assist
HNS personnel in system troubleshooting, fault isolation, and problem
determination to the extent requested.


4.2     SPARES


Customer (or its designated subsidiary or agent) shall purchase and maintain the
HNS recommended complement of spares.






    

PAGE 21 OF 21

--------------------------------------------------------------------------------




ATTACHMENT III
SERVICE ORDER, PRICE SCHEDULE AND PAYMENT TERMS




1.    INITIAL SERVICE ORDER


1.1
Altegrosky Initial Setup Fee

    
*** 


1.2
HX Gateway Installation



*** 


1.3
NOC Operations, Technical Support and Maintenance



*** 


1.2    Backhaul Services


*** 


1.4    Space Segment

*** 


1.5     Pricing Notes


*** 


3.    PAYMENT TERMS


*** 
Except as otherwise provided in this Section, payment will be due net *** from
date of invoice.


Space Segment Services will be invoiced *** Invoices for space segment will be
due and payable ***


    

PAGE 22 OF 22